Citation Nr: 0841934	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ankle and left 
foot disability.

2.  Entitlement to service connection for left ankle and left 
foot disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of an exostectomy of the right 
foot.

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected scar of the right foot.

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected peptic ulcer disease with gastritis and 
gastroesophageal reflux disease (gastrointestinal 
disability).




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1986 to June 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Newark, New 
Jersey (RO), which granted service connection for a scar of 
the right foot and assigned a 10 percent evaluation effective 
October 31, 2005.  

This rating action also denied reopening of a claim for 
service connection for disability of the left ankle and left 
foot and denied evaluations in excess of 10 percent for 
residuals of an exostectomy of the right foot and for 
gastrointestinal disability.  The veteran timely appealed all 
the issues listed on the title page.  




FINDINGS OF FACT

1.  The original claim of service connection for left ankle 
and left foot disability was denied by an unappealed rating 
decision in December 1997 and confirmed and continued by an 
unappealed rating decision in July 2002.  

2.  The evidence received subsequent to the July 2002 rating 
decision raises a reasonable possibility of substantiating 
the service connection claim for service connection for left 
ankle and left foot disability.  

3.  The veteran does not have a current left ankle and left 
foot disability that is causally related to service or to a 
service-connected disability.

4.  The veteran's gastritis does not involve multiple small 
eroded or ulcerated areas.

5.  The veteran is currently assigned the maximum schedular 
rating under Diagnostic Code 5279, and his service-connected 
residuals of an exostectomy of the right foot does not 
involve more than moderate impairment of the right foot.

6.  The veteran's right foot scar is superficial and painful 
but is not deep and does not caused limitation of motion.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision which denied entitlement to 
service connection for left ankle and left foot disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  Evidence received since the July 2002 decision is new and 
material and the claim of entitlement to service connection 
for left ankle and left foot disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for left ankle and 
left foot disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

4.  The veteran does not have a left foot and left ankle 
disability that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 5103A, 5107, 
7104 (West 2002); 38 C.F.R. § 3.310 (2008).  
5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected 
gastrointestinal disability have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114 
including Diagnostic Code 7307 (2008).

6.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of 
an exostectomy of the right foot have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5279 (2008).

7.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected scar of the 
right foot have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118 including 
Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the veteran a letter in February 2006, prior to 
adjudication, which informed him of the requirements needed 
to reopen a claim based on new and material evidence and the 
requirements needed to establish entitlement to an increased 
evaluation.  In accordance with the requirements of VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
evidence was subsequently added to the claims file.  

The veteran was informed in a March 2006 letter that an 
appropriate effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was also advised that VA used a 
published schedule for rating disabilities that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in February 2006.  

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  There is no evidence that any failure 
on the part of VA to further comply with VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such omission is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


Analyses of the Claims

New And Material Evidence

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The issue of service connection for left ankle and left foot 
disability was originally denied by an unappealed rating 
decision in December 1997 because there was no evidence of a 
left lower extremity disorder due to service.  The issue was 
subsequently denied in an unappealed rating decision in July 
2002 because there was no evidence that a left lower 
extremity disability was incurred due to service or to 
service-connected disability.

The evidence on file at the time of the July 2002 RO 
decision consisted of the veteran's service treatment 
records and VA and private examination reports and 
treatment records dated from July 1989 to April 2002.  

The veteran's service treatment records, including his 
April 1988 discharge examination report, do not reveal any 
complaints or findings of a left lower extremity disorder.  

The initial post-service medical evidence of a left lower 
extremity disorder was not dated until April 2002, over 13 
years after service discharge, when left ankle pain was 
reported.  

The evidence received since July 2002 consists of a 
September 2002 private hospital report, a September 2005 
private MRI report, VA treatment records dated from 
September 2002 to May 2006, a February 2006 VA examination 
report, and written statements by and on behalf of the 
veteran.  

In order for the veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
veteran currently has a left ankle and left foot disorder due 
to an event or incident of his period of active service.  

The medical evidence received since July 2002 includes a 
normal bone scan in September 2002, from Christ Hospital, 
in which it was noted that there was evidence of "old 
trauma to the left ankle in the distant past." 

This September 2002 report is new and material.  It is 
new, because the veteran has not previously provided this 
account, and it raises a reasonable possibility of 
substantiating the claim.  Therefore, new and material 
evidence has been submitted and the claim for service 
connection for left ankle and left foot disability is 
reopened.

The Board must consider whether the veteran will be 
prejudiced if the Board proceeds to consider his claim for 
service connection on the merits.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran has made arguments on 
the merits of the claim throughout the appeal period.  He 
has also had the opportunity to submit evidence and offer 
testimony on the merits of the claim.  He will not, 
therefore, be prejudiced by the Board's adjudication, in 
the first instance, of the claim for service connection 
for a left ankle and left foot disability on the merits.  
Curry v. Brown, 7 Vet App 59 (1994).



Service Connection 

The veteran seeks service connection for left ankle and left 
foot disability due to service or to service-connected right 
foot disorder.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and that the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As noted, the veteran seeks service connection for left ankle 
and left foot disability due to service or to service-
connected right foot disability. The veteran's service 
treatment records do not reveal any complaints or findings of 
a left lower extremity disability, including on discharge 
medical examination in April 1988.  

The veteran's left ankle and foot were normal on VA 
examination in August 1997.  X-rays of the ankles in December 
1999 did not show any significant abnormality.  The initial 
medical evidence of a left lower extremity problem is not 
until April 2002, when the veteran complained of left ankle 
pain.  

Although "old trauma to the left ankle in the distant past" 
was noted on a September 2002 private x-ray report, the bone 
scan at that time was interpreted as normal.  A September 
2005 private MRI of the left ankle was normal except for 
joint effusion.  

The veteran complained on VA examination in February 2006 of 
left foot and ankle problems, including instability.  On 
ankle dorsiflexion, the veteran reported pain across the 
dorsal aspect of his feet.  The diagnoses did not include a 
left foot or ankle disorder.

Because there is no evidence of left ankle or foot disorder 
in service or for many years after service discharge, because 
there is no diagnosis after service of a chronic left lower 
extremity disorder, and because there is no nexus opinion 
linking a current left lower extremity disorder to either 
service injury or to service-connected right foot disability, 
service connection for left ankle and left foot disability is 
not warranted.

The Board has considered the veteran's written contentions.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
render a probative opinion on a medical matter, such as 
whether he has a current disability related to service, or 
whether there is a medical relationship 
between a claimed disability and a service-connected 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As there is no competent medical evidence of record to 
support the veteran's claim, the preponderance of the 
evidence is against the veteran's claim for service 
connection for left ankle and left foot disability, to 
include on a secondary basis, and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

Increased Ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Gastrointestinal disability

The veteran was granted service connection for a 
gastrointestinal disability by rating decision in March 1999, 
which assigned a 10 percent rating effective July 9, 1997.

The veteran is currently assigned a 10 percent evaluation for 
his service-connected gastrointestinal disability under 
Diagnostic Code 7307, which involves gastritis.

General rating considerations for diseases of the digestive 
system are contained in 38 C.F.R. §§ 4.110- 4.113 (2008).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).  
Diagnostic Code 7307 provides that a 10 percent rating is 
warranted for chronic gastritis with small nodular lesions, 
and symptoms.  A 30 percent rating is warranted for chronic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms.  A 60 percent rating is warranted for chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas.  38 C.F.R. § 4.114, DC 7307.

When examined by VA in February 2006, the veteran was 66 
inches tall and weighed 134 pounds.  He complained of almost 
daily gastrointestinal pain and discomfort, which was helped 
by medication.  He did not have a problem with vomiting, 
hematemesis or melena; and he had not had any dramatic weight 
loss or gain recently.  An upper gastrointestinal x-ray 
series showed gastritis and duodenitis.  The diagnoses were 
gastritis and esophagitis.  

As there is no recent evidence of chronic gastritis with 
multiple small eroded or ulcerated areas, a rating in excess 
of 10 percent is not warranted under Diagnostic Code 7307.

Additionally, because the veteran's gastrointestinal 
disability primarily involves gastritis, the Board does not 
find that any other digestive system diagnostic code would be 
more appropriate for rating the veteran's gastrointestinal 
disability, including adhesions of the peritoneum (Diagnostic 
Code 7301), ulcer disease (Diagnostic Codes 7304-7306), 
postgastrectomy syndromes (Diagnostic Code 7308), colitis 
(Diagnostic Code 7323), or diverticulitis (Diagnostic Code 
7327).  See 38 C.F.R. § 4.114 (2006).  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

The evidence also does not show distinct degrees of 
disability requiring different levels of compensation from 
the time the increased rating claim was filed until a final 
decision is made.  See Hart, supra.  

Because the preponderance of the evidence is against the 
claim, the doctrine of reasonable doubt is not for 
application with respect to this matter.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Residuals of an exostectomy of the right foot

The veteran was granted service connection for residuals of 
an exostectomy of the right foot by rating decision in June 
1997, which assigned a 10 percent rating effective October 6, 
1994.  

The veteran's service-connected residuals of an exostectomy 
of the right foot is currently rated as 10 percent disabling 
under Diagnostic Code 5279 (metatarsalgia, anterior (Morton's 
disease), unilateral, or bilateral).  A 10 percent rating is 
the maximum schedular rating that can be assigned under 
Diagnostic Code 5279.  Therefore, there is no basis for a 
higher rating for this disability under this diagnostic code.

Consequently, it must also be determined whether a higher 
evaluation may be assigned under another diagnostic code.  A 
review of the other potentially applicable diagnostic codes 
that provide an evaluation greater than 10 percent for foot 
disability reveals that most other criteria relevant to the 
foot cannot be favorably applied in this case.  

When examined by VA in February 2006, the veteran complained 
of right foot pain.  It was noted that, despite foot pain, 
range of motion of the foot was normal and there was no 
weakness.

The service-connected foot disability at issue does not 
involve impairment that would be more appropriately rated as 
pes cavus or on the basis of nonunion or malunion of the 
tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5278, 5283 (2008).  

In the absence of involvement equivalent to amputation with 
removal of the metatarsal heads of the fourth and fifth toes 
of either foot, a higher rating is not for application under 
Diagnostic Code 5172.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5172 (2008).

Additionally, the Board does not find evidence on file that 
would permit rating the service-connected right foot 
disability as analogous to more than a moderate foot injury 
under Diagnostic Code 5284 because range of motion was normal 
in February 2006; a higher rating is not warranted for pes 
planus under Diagnostic Code 5276 because his service-
connected residuals of an exostectomy does not involve pes 
planus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5284, 5276 
(2008).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
there was no evidence on evaluation in February 2006 of right 
foot incoordination, weakness, excess fatigability, or 
additional limitation of function on repeated use or during 
flare-ups.  

The Board has also considered whether a staged rating for the 
veteran's residuals of an exostectomy of the right foot, 
pursuant to Hart, supra., is warranted.  However, for all the 
reasons stated above, there is no basis for a staged rating 
of the veteran's residuals of an exostectomy and the claim 
for an increased rating must be denied.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  As the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 10 percent, the benefit-of-the-doubt rule is not 
for application.  38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Scar of the right foot

The veteran was granted service connection for a scar of the 
right foot by rating decision in April 2006 and assigned a 10 
percent evaluation, effective October 31, 2005, under 
Diagnostic Code 7804, which involves a superficial scar that 
is painful on examination.  

Scars (other than those involving the head, face, or neck) 
that are deep or that cause limited motion warrant a 10 
percent for an area or areas exceeding 6 square inches (39 
sq. cm.).  A 20 percent rating is warranted for an area or 
areas of such scars exceeding 12 square inches (77 sq.cm.).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do 
not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating is warranted for scars which are 
superficial and unstable.   38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2008).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent rating is warranted for a superficial scar which 
is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

The veteran's current 10 percent evaluation for a scar of the 
right foot represents the maximum assignable rating under 
Diagnostic Code 7804 for a scar that is superficial and 
painful.  To warrant a rating in excess of 10 percent there 
would need to be evidence that the scar was deep or caused 
limitation of motion and affected an area of at least 9 
square inches, which is not shown in this case.  When 
examined in February 2006, the scar was described as 22 mm in 
length and sensitive to the touch.  Range of motion was 
normal.  Consequently, a schedular rating in excess of 10 
percent for service-connected scar of the right foot is 
denied.

As there is no medical evidence of a change in severity of 
the veteran's right foot scar during the appeal period, a 
staged rating for the veteran's right foot scar is not 
warranted under Fenderson, supra.  

As the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
service-connected scar of the right foot, the benefit-of-the-
doubt rule is not for application.  38 C.F.R. § 4.7; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for left ankle and left foot disability 
has been submitted, the appeal is granted to this extent.  

Service connection for left ankle and left foot disability is 
denied.

A rating in excess of 10 percent for service-connected 
gastrointestinal disability is denied.  

A rating in excess of 10 percent for service-connected 
residuals of an exostectomy of the right foot is denied.  

An initial rating in excess of 10 percent for service-
connected scar of the right foot is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


